IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE                : No. 665
                                         :
JUVENILE COURT PROCEDURAL                : SUPREME COURT RULES DOCKET
                                         :
RULES COMMITTEE                          :


                                    ORDER


PER CURIAM:



             AND NOW, this 30th day of March, 2015, The Honorable Thomas P.

Rogers, Montgomery County, is hereby appointed as a member of the Juvenile Court

Procedural Rules Committee for a term expiring February 1, 2018.